ay

10

12

12

13

14

15

16

17.

18

19

20

21

22

23

24

25

26

27

28

 

 

McGREGOR W. SCOTT
United States Attorney
JESSICA A. MASSEY
Assistant United States Attorney
2500 Tulare Street, Suite 4401

 

 

Fresno, CA 93721
Telephone: (559) 497-4000 ‘
Facsimile: (559) 497-4099 CLERK, U.S. DISTRICT COURT
‘ EASTERN DISTRICT OF CA IFORNIA
BY. —

Attorneys for Plaintiff DEPUTY CLERK
United States of America

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00191-BAM

Plaintiff,

MOTION AND ORDER TO UNSEAL ARREST
Vv. WARRANT

CESAR PENA

Defendants.

 

 

The Arrest Warrant in this case, having been sealed by Order of the Court on October 7,

2019, and it appears that it no longer need remain secret,

The United States of America, by and through McGregor W. Scott, United States Attorney, and
Jessica A. Massey, Assistant United States Attorney, hereby moves that the Arrest Warrant in this case
be unsealed and made public record. The United States does not seek to unseal the Criminal Complaint

and Affidavit in this case.
Hf

Mf
Hf

MOTION AND PROPOSED ORDER TO UNSEAL

 

 
LO

‘11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 

 

Dated: October 8, 2019 McGREGOR W. SCOTT
United States Attorney
/s/ Jessica A. Massey
By:
JESSICA A. MASSEY
Assistant United States Attorney
IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00191-BAM
Plaintiff, ORDER TO UNSEAL ARREST WARRANT
7 .
CESAR PENA
Defendants.
Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the Arrest Warrant

filed on October 7, 2019, be unsealed and become public Ty
DATED: [ | h ly Lif.
Hi

_ BARBARA A. MCAULIFFE
DGE

U.S. MAGISTRATE

MOTION AND PROPOSED ORDER TO UNSEAL

 

 
